FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 11, 2022

                                       No. 04-22-00644-CR

                               EX PARTE Miguel A. ESPINOZA,

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022CR8739
                         Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER
        On September 28, 2022, appellant filed a notice of appeal from an order denying a
pretrial application for writ of habeas corpus. The clerk’s record, which was filed on
September 30, 2022, did not contain a certification of defendant’s right to appeal. See
TEX. R. APP. P. 25.2(a)(2). In response to an inquiry from this court, the District Clerk of
Bexar County stated there is no certification of defendant’s right to appeal on file in this
case.

        With exceptions that do not apply here, the Texas Rules of Appellate Procedure
provide that “[t]he trial court shall enter a certification of the defendant’s right of appeal
each time it enters a judgment of guilt or other appealable order[.]” Id.; see also TEX.
GOV’T CODE ANN. § 311.016(2) (“‘Shall’ imposes a duty.”). An order denying a pretrial
application for writ of habeas corpus is an appealable order. See Greenwell v. Court of
Appeals for the Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005);
Ex parte Matthews, 452 S.W.3d 8, 12 (Tex. App.—San Antonio 2014, no pet.).
Accordingly, we ORDER the trial court to prepare and file a certification of appellant’s
right to appeal from the order denying appellant’s pretrial application for writ of habeas
corpus. We further ORDER the District Clerk of Bexar County to file a supplemental
clerk’s record containing the trial court’s certification by October 31, 2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court